Citation Nr: 0602270	
Decision Date: 01/26/06    Archive Date: 01/31/06

DOCKET NO.  99-07 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a disorder of the 
pelvis.

2.  Entitlement to service connection for a left arm 
disorder.

3.  Entitlement to service connection for sterility.

4.  Entitlement to service connection for a left leg disorder 
claimed as residuals of frostbite.  

5.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from February 1951 to November 
1952.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of March 1998 and later by 
the Department of Veterans Affairs (VA) San Juan regional 
office (RO).  

The Board remanded the case for additional development in 
December 2000.  The requested development has since been 
completed to the extent possible, and the case is now ready 
for appellate review.


FINDINGS OF FACT

1.  Development of the record is sufficiently complete to 
permit a fair and just resolution of the issues on appeal, 
and there has been no prejudicial failure of notice or 
assistance to the appellant. 

2.  A chronic disorder of the pelvis was not present during 
service, arthritis of the pelvis was not manifest within a 
year after service, and a current disorder of the pelvis did 
not result from any incident during service.

3.  A chronic left arm disorder was not present during 
service, arthritis of the joints of the left arm was not 
manifest within a year after service, and a current left arm 
disorder did not result from any incident during service.

4.  Sterility was not shown until many years after separation 
from service and did not result from any incident in service 
including vaccinations.

5.  The veteran has residuals of cold weather injuries of the 
left leg which occurred in service.

6.  The appellant's claim for service connection for a 
disorder of the back was previously denied by the RO in 
October 1990.  The veteran was notified in writing of the 
decision, but he did not initiate an appeal within the 
applicable time limit.   

7.  The evidence received subsequent to the October 1990 
rating decision is cumulative and redundant, does not bear 
directly and substantially upon the specific matter under 
consideration, and is not so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for a disorder of the back.


CONCLUSIONS OF LAW

1.  A chronic disorder of the pelvis was not incurred in or 
aggravated by service, and arthritis of the pelvis may not be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 1154(b) (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

2.  A chronic left arm disorder was not incurred in or 
aggravated by service, and arthritis of the left arm joints 
may not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1154(b) 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2005).

3.  Sterility was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.303 (2005).

4.  Residuals of frostbite of the left leg were incurred in 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).

5.  The rating decision of October 1990 that denied 
entitlement to service connection for a back disorder is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2005).

6.  New and material evidence has not been presented to 
warrant reopening the claim of entitlement to service 
connection for a back disorder.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The new law redefines the 
obligations of the VA with respect to the duty to assist 
claimants in the development of their claims.  First, the VA 
has a duty to notify the claimant and his representative, if 
represented, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103.  Second, the VA has a duty to assist the claimant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A.  The VA has promulgated revised 
regulations to implement these changes in the law.  See 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

In Mayfield v. Nicholson, 19 Vet. App. 103 (2005), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a VCAA notice consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that supports to the claim.  See also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  This "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  

The Board finds that each of the four content requirements of 
a VCAA notice has been fully satisfied.  The veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claims.  The Board concludes the discussions 
in the rating decisions, the statement of the case (SOC), 
supplemental statements of the case (SSOC) and letters sent 
to the veteran informed him of the information and evidence 
needed to substantiate the claims and complied with the VA's 
notification requirements.  The SOC and SSOCs included 
summaries of the evidence that had been obtained and 
considered.  They also included the requirements that must be 
met to establish the benefits.  The basic elements for 
establishing these benefits have remained unchanged despite 
the change in the law with respect to duty to assist and 
notification requirements.  The communications, such as a 
letter from the RO dated in December 2002 provided the 
veteran with a specific explanation of the type of evidence 
necessary to substantiate his claims, as well as an 
explanation of what evidence was to be provided by him and 
what evidence the VA would attempt to obtain on his behalf.  
See generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The letter from the RO adequately advised him that 
he should submit any additional evidence that he had.  In 
this regard, the letter notified him that it was his 
responsibility to support the claim with appropriate 
evidence.  Thus, the fourth element is satisfied.  The VA has 
no outstanding duty to inform the appellant that any 
additional information or evidence is needed.

The Board notes that in Mayfield, the Court, citing Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II), noted 
that a VCAA notice must be provided to a claimant before the 
initial unfavorable [agency of original jurisdiction (AOJ)] 
decision on a service-connection claim.  The Board notes that 
veteran was not provided a VCAA letter until after the 
decision being appealed.  However, in Mayfield the Court 
noted that an error in the timing of the notice is not per se 
prejudicial and that to prove prejudice, the appellant had to 
claim prejudice with specificity.  In the present case, the 
Board finds that there was no prejudice to the appellant.  
The Court in Mayfield noted that there could be no prejudice 
with an error in the timing of the VCAA notice if its purpose 
of affording the claimant a meaningful opportunity to 
participate effectively in the processing of the claim, was 
satisfied.  In other words, the claimant should be provided 
VCAA notice and an appropriate amount of time to respond and 
proper subsequent VA process.  That is what was done in the 
present case.  The appellant was given the VCAA notice letter 
and was given an ample opportunity to respond.  The appellant 
has not claimed any prejudice as a result of the timing of 
the VCAA letter.  Therefore, to decide the appeal would not 
be prejudicial error.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  The service medical records could not be obtained, 
and are reported to have been destroyed by fire.  Multiple 
searches for alternative sources of information, such as 
records from the Surgeon General's office and morning reports 
likewise yielded no useful documentation.  The Board 
concludes that no service medical records exist, and that 
further attempts to obtain them would be futile.  

The evidence which has been obtained includes his current 
post service treatment records.  He has testified at an RO 
hearing.  The veteran has been afforded VA examinations, and 
appropriate opinions have been obtained.  For the foregoing 
reasons, the Board concludes that all reasonable efforts were 
made by the VA to obtain evidence necessary to substantiate 
the veteran's claims.  Therefore, no further assistance to 
the veteran with the development of evidence is required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the veteran in proceeding to consider the claims on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

I.  Entitlement To Service Connection For A Disorder Of The 
Pelvis.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as 
arthritis is manifest to a compensable degree within one year 
after separation from service, the disorder may be presumed 
to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  38 C.F.R. § 3.303(a).  

With chronic disease shown as such in service (or within the 
presumptive period under Sec. 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

The Board notes that the veteran's DD 214 reflects that his 
awards included the Combat Infantryman Badge.  In the case of 
any veteran who engaged in combat with the enemy in active 
service with a military, naval, or air organization of the 
United States during a period of war, campaign, or 
expedition, the Secretary shall accept as sufficient proof of 
service-connection of any disease or injury alleged to have 
been incurred in or aggravated by such service satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  Service-
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary.  The reasons for 
granting or denying service-connection in each case shall be 
recorded in full.  38 U.S.C.A. § 1154(b).  

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  38 C.F.R. § 3.304(d).

While section 1154(b) relaxes the evidentiary burden for a 
combat veteran, it is important to note to what section 
1154(b) pertains.  "Section 1154(b) deals with the question 
whether a particular disease or injury was incurred or 
aggravated in service -- that is, what happened then -- not 
the questions of either current disability or nexus to 
service, as to both of which competent medical evidence is 
generally required." Caluza v. Brown, 7 Vet. App. 498, 507 
(1995).  The Court succinctly stated this holding: "Section 
1154(b) necessarily focuses upon past combat service and, for 
this reason, it does not constitute a substitute for evidence 
of current disability, causal nexus between a combat service 
injury or disease and a current disability, or the 
continuation of symptoms subsequent to service."  In other 
words, the statute regarding the testimony of combat veterans 
pertains to establishing the occurrence of an event during 
service.  The statutory presumption does not eliminate the 
general need for competent evidence of a relationship between 
an injury in service and a current disability.

Based on the provisions of 1154(b), the Board accepts that 
veteran's account of having received an injury to the pelvis 
during combat.  The Board notes, however, that there is no 
competent evidence that the injury resulted in any chronic 
symptoms.  There is no objective evidence of a chronic 
disorder of the pelvis in service or within a year after 
service.  The earliest medical record pertaining to a 
disorder of the pelvis is from many years after separation 
from service.  There is no competent evidence relating the 
current problems with the pelvis to service.  The veteran's 
own opinion that there is a relationship is not sufficient to 
support the claim.  The Court has held that lay persons, such 
as the veteran, are not qualified to offer an opinion that 
requires medical knowledge, such as a diagnosis or an opinion 
as to the cause of a disability.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992).  

The only competent opinion on this claim is a VA medical 
opinion contained in a disability evaluation examination 
report dated in February 2005 which shows that the examiner 
concluded that "It is my opinion with the absence of scar on 
the right pelvis, absence of metallic fragment of the right 
pelvis confirmed by X-rays 10/05/04 and 02/01/05, the 
diagnosis of subtrochanteric bursitis and extent of acute 
injuries which occurred during combat [has] not at least as 
likely as not produced any current disabilities of bone, 
muscles, nerves or any other adjacent body structures."  It 
was also noted in the report that the veteran had osteophytes 
of the femur in the pelvis area bilaterally which pointed 
toward an aging process since the veteran had the DJD on both 
sides even though he alleged a wound to only the right 
pelvis.  The examiner also stated that any injury to the 
right pelvis in service was acute and transitory and resolved 
with treatment given in service.     

Therefore, the Board finds that although the veteran may have 
sustained an injury to his pelvis in service, the 
preponderance of the evidence shows that a chronic pelvis 
disorder was not present until many years after service, and 
is not reasonably shown to be related to his period of 
service.  Accordingly, the Board concludes that a pelvis 
disorder was not incurred in or aggravated by service, and 
may not be presumed to have been so incurred. 

II.  Entitlement To Service Connection For A Left Arm 
Disorder.

Essentially the same analysis applies to the claim for 
service connection for a left arm disorder.  Pursuant to 
1154(b), the Board will accept the veterans account of having 
had an injury to the left arm during service.  However, the 
earliest medical evidence of a chronic left arm disorder is 
many years after service, and there is no competent evidence 
linking the current left arm disorder to service.  The VA 
examiner in February 2005 stated that it was his opinion that 
the left arm disability (left shoulder impingement syndrome 
diagnosed several years after incident in service and mild 
DJD of the left shoulder by X-rays) does not at least as 
likely as not correspond to the site which the veteran has 
identified [as having been wounded].  The examiner stated 
that the left shoulder and left biceps area, although near, 
are altogether different parts of the body.   

Based on the foregoing, the Board finds that a chronic left 
arm disorder was not present during service, arthritis of the 
joints of the left arm was not manifest within a year after 
service, and a current left arm disorder did not result from 
any incident during service.  Accordingly, the Board 
concludes that a chronic left arm disorder was not incurred 
in or aggravated by service, and arthritis of the left arm 
joints may not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1154(b) 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2005).

III.  Entitlement To Service Connection For Sterility.

The veteran testified during he hearing held in April 1999 
that he was given a shot during service which was intended to 
render him sterile for a temporary period of time.  The 
purpose, he believes, was to avoid the possibility that 
American soldiers might father children while stationed 
overseas.  However, he reported that in his case the shot 
resulted in permanent sterility.  

The Board notes, however, that the earliest post service 
medical treatment record with a reference to such a disorder 
is from many years after service.  The report of a 
genitourinary examination conducted by the VA in shows that 
the veteran was seen for evaluation of his claim for 
sterility.  The examiner concluded that the etiology of the 
sterility claimed by the veteran was probably secondary to 
testicular atrophy, the cause of which was unknown.  The 
examiner specifically stated that "Testicular atrophy and 
alleged infertility are not secondary to vaccines 
administered in service."  

Based on this evidence, the Board finds that sterility was 
not shown until many years after separation from service and 
did not result from any incident in service to include any 
shot or vaccination.  The Board also notes that, although the 
veteran has reported that he sustained shell fragment wounds 
to various areas of his body he does not allege that they 
caused any genital injury, and there is no medical evidence 
that the veteran had any underlying injury to his testicles 
or other part of his reproductive system.  No medical opinion 
has been presented linking a disorder such as sterility to 
service.  On the contrary, the only medical opinion of record 
is to the effect that the cause of the sterility is unknown.  

Regarding a lay statement from the veteran that he was told 
by doctor in service and another shortly afterward that the 
shot in service had rendered him sterile, the Board notes 
that hearsay medical evidence, as transmitted by a lay 
person, is not sufficient to support a claim because the 
connection between what a physician said and the lay person's 
account of what the physician purportedly said is simply too 
attenuated and inherently unreliable to constitute medical 
evidence.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  
See also Kirwin v. Brown, 8 Vet. App. 148, 153 (1995).  
Accordingly, the Board concludes that sterility was not 
incurred in or aggravated by service.

IV.  Service Connection For A Left Leg Disorder
 Claimed As Residuals Of Frostbite.

Initially, the Board notes that the RO reopened the veteran's 
previously denied claim for service connection for residuals 
of frostbite.  The Board concurs with the finding that new 
and material evidence has been presented which is sufficient 
to reopen the claim.  In this regard, the Board notes that 
the claim was previously denied by the RO in October 1990.  
Since then, the additional evidence which has been obtained 
which includes medical opinions indicating that the veteran 
has residuals of cold exposure during service.  Accordingly 
the claim is reopened and may be considered on the merits. 

The veteran testified during a hearing held in April 1999 
that while in Korea during the war, he set up a tent and 
slept overnight on the ground.  When he woke up, his legs 
were in frigid water.  He said that he was unable to move his 
left leg and had to be aided by other servicemen.  He said 
that his leg continued to hurt since then and he was later 
treated at a hospital.  He said that his leg was bandaged and 
they applied ointments and massage.  He said that the leg 
turned black all over and had remained that way forever.  The 
Board notes that the veteran also submitted a statement from 
another serviceman dated in March 2001 which corroborates 
that he had frostbite of the left leg in service.  

The Board has noted that the report of a cold injury 
examination conducted by the VA in February 2005 reflects 
that the examiner concluded that the veteran's venous 
insufficiency is not at least as likely as not related to 
frostbite in service.  The examiner stated that medical 
literature stated that venous insufficiency was caused by 
pregnancy, occupations which require prolonged standing, 
congenital deficiency of the valve or obesity.  

However, other VA examination reports provide support for the 
claim.  The report of a peripheral nerves examination 
conducted by the VA in January 2005 reflects that the 
diagnoses included (1) history of cold injury with frostbite 
during active duty as confirmed on medical records on claims 
folder review; (2) peripheral neuropathy in lower extremities 
electro-diagnostically confirmed and clinically by 
neurological examination and based on the history given.  It 
is the opinion of this examiner that at least as likely as 
not the peripheral neuropathy is related to diagnosis #1 
(cold injury with frostbite); (3) atrophy of the left 
quadriceps, unrelated to frostbite, cold injury, peripheral 
neuropathy, or bullet wounds.  More likely that is related to 
the left knee replacement surgical procedure.  

In addition, the report of a skin examination conducted by 
the VA in March 2005 reflects that the diagnosis were (1) 
tinea unguium and (2) varicose veins.  The examiner concluded 
that "It is at least as likely as not that these findings on 
his lower legs, the left worse than the right, are due to 
residuals of frostbite."  

After reviewing the evidence which is of record, the Board 
concludes that it is adequate to support the claim.  Although 
the are no service medical records documenting the occurrence 
of a cold injury, the Board concludes that the history of the 
occurrence of such an injury which the veteran gave in his 
testimony is consistent with the circumstances of his service 
as set forth in his DD 214.  See 38 U.S.C.A. § 1154.  The 
disability evaluation confirms the presence of lower 
extremity pathology which is attributable to such exposure.  
Therefore, the Board finds that the preponderance of the 
evidence shows that the veteran has residuals of cold injury 
of the left leg consisting of peripheral neuropathy, tinea 
unguium and varicose veins which were incurred in service.

V.  Whether New And Material Evidence Has Been Presented To 
Reopen A Claim For Service Connection For A Back Disorder.

The appellant contends that the RO committed error in 
refusing to reopen and grant his claims for service 
connection for a back disorder.  The appellant's claim for 
service connection for a disorder of the back was previously 
denied by the RO in October 1990 on the basis that the there 
was no record of a back injury in service.  The veteran was 
notified in writing of the decision, but he did not initiate 
an appeal within the applicable time limit.   

The previously considered evidence included a claims form 
dated in July 1989 in which the veteran reported that he had 
low back/lumbosacral pain which occurred at a camp in Alabama 
while training in April 1951.  The Board notes that the 
previously considered evidence also included the report of a 
disability evaluation examination conducted by the VA in 
March 1990.  The report reflects that the veteran gave a 
history of trauma to the lower back while in training.  He 
reportedly was treated with analgesics and returned duty.  
Following orthopedic examination, the diagnoses included 
lumbar myositis.  In the rating decision, the RO noted that 
there were no service medical records, and that the veteran 
currently complained of back pains on VA examination.  Based 
on the absence of records of the disorder from service, the 
RO denied the claim.     

The prior decision is final based upon the evidence then of 
record. 38 U.S.C.A. § 7105.  The veteran has requested that 
his claim for service connection for the same disability be 
reopened.  As was noted above, a final rating or Board 
decision may not be reopened and allowed, and a claim based 
on the same factual basis may not be considered. 38 U.S.C.A. 
§§ 7104, 7105(c).  However, under 38 U.S.C.A. § 5108, "[i]f 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."  

In making this determination, the Board must look at all of 
the evidence submitted since the time that the claim was 
finally disallowed on any basis, not only since the time that 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273 (1996).  In the present case, this means that 
the Board must look at all the evidence submitted since the 
October 1990 decision that was the last final adjudication 
that disallowed the veteran's claims.

Under the previous version of 38 C.F.R. § 3.156(a), "new and 
material evidence" means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See also Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998). 

An amended version of 38 C.F.R. § 3.156(a) is effective only 
for claims filed on or after August 29, 2001.  66 Fed. Reg. 
45620-45630 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.156(a)).  Therefore, this new version does not apply to 
the claims as the veteran's request to reopen the claims was 
received by the RO before that date.  

The additional evidence which has been presented includes 
testimony given by the veteran which is to the effect that he 
developed the claimed back disability in service during basic 
training.  The Board notes that such testimony is cumulative 
and redundant as it essentially duplicates the previously 
considered evidence.  In this regard, the veteran's 
contentions and the claimed history were previously 
expressed.  They are not new, as the appellant had asserted 
such at the time of the previous decision.  See Reid v. 
Derwinski, 2 Vet. App. 312, 315 (1992).  For these reasons, 
the testimony, does not serve as a predicate to reopen a 
previously disallowed claim under the facts of this case.  

Moreover, lay persons are not competent to give a medical 
opinion as to diagnosis or causation.  Therefore, the 
testimony is not new and material evidence, and is 
insufficient to reopen the claim. See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).  

The other additional evidence which has been presented 
consists largely of post-service medical treatment records 
from many years after separation from service.  However, such 
records do not contain any competent opinion relating a 
current back disorder to service.  The Board has noted that a 
letter dated in September 2000 from Roberto Rivera Rivera, 
M.D., indicates that the veteran presented a history of 
chronic low back pain since 1951 when he was in an accident 
while he was in military training, and that the doctor stated 
that the possibility of traumatic origin could not be ruled 
out.  The Board notes that the fact that the veteran's own 
account of the in-service etiology of his disability was 
recorded in his medical records is not sufficient to support 
the claim.  In LeShore v. Brown, 8 Vet. App. 406, 409 (1995), 
the Court held that:

Evidence which is simply information 
recorded by a medical examiner, 
unenhanced by any additional medical 
comment by that examiner, does not 
constitute "competent medical 
evidence"...[and] a bare transcription 
of a lay history is not transformed into 
"competent medical evidence" merely 
because the transcriber happens to be a 
medical professional.

The Board also notes that the doctor's statement that the 
possibility of traumatic origin could not be ruled out does 
not indicate that he was of the belief that the disorder was 
likely due to an injury in service.  The doctor's statement 
is vague and does not adequately support the claim.  

In summary, the evidence received subsequent to the October 
1990 rating decision is cumulative and redundant, does not 
bear directly and substantially upon the specific matter 
under consideration, and is not so significant that it must 
be considered in order to fairly decide the merits of the 
claim for service connection for injuries to the lips and 
gums.  What is still lacking is objective evidence 
demonstrating the occurrence of such an injury in service and 
the incurrence of chronic residuals as a result.  The 
additional evidence is not "new" and "material," as defined 
in 38 C.F.R. § 3.156(a), and the veteran's claim for service 
connection for a disorder of the back is not reopened.


ORDER

1.  Service connection for a disorder of the pelvis is 
denied.

2.  Service connection for a left arm disorder is denied.

3.  Service connection for sterility is denied.

4.  Service connection for a left leg disorder claimed as 
residuals of frostbite is granted.

5.  New and material evidence has not been presented to 
reopen a claim for service connection for a back disorder.  
The petition to reopen is denied.



______________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


